[Cite as State ex rel. Dehler v. Kelly, 127 Ohio St. 3d 309, 2010-Ohio-5724.]




     THE STATE EX REL. DEHLER, APPELLANT, v. KELLY, WARDEN, ET AL.,
                                        APPELLEES.
  [Cite as State ex rel. Dehler v. Kelly, 127 Ohio St. 3d 309, 2010-Ohio-5724.]
Public records — R.C. 149.43(C) — Request by prisoner for statutory damages
        properly denied.
 (No. 2010-1229 — Submitted October 13, 2010 — Decided December 1, 2010.)
              APPEAL from the Court of Appeals for Trumbull County,
                           No. 2009-T-0084, 2010-Ohio-3053.
                                   __________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals denying an award
of statutory damages to appellant, inmate Lambert Dehler, in a public-records
mandamus case for the following reasons.
        {¶ 2} First, Dehler refused to submit payment for the cost of the
requested copies of public records. “R.C. 149.43 does not require a public-
records custodian to provide copies of records free of charge; instead, the Public
Records Act requires only that copies of public records be made available at
cost.” State ex rel. Call v. Fragale, 104 Ohio St. 3d 276, 2004-Ohio-6589, 819
N.E.2d 294, ¶ 6. Even though the court of appeals did not rely on this ground to
deny Dehler’s request for statutory damages, “ ‘[w]e will not reverse a correct
judgment simply because some or all of a lower court’s reasons are erroneous.’ ”
State ex rel. Galloway v. Cook, 126 Ohio St. 3d 332, 2010-Ohio-3780, 933 N.E.2d
807, ¶ 4, quoting State ex rel. Swain v. Bartleson, 123 Ohio St. 3d 125, 2009-
Ohio-4690, 914 N.E.2d 403, ¶ 1.
        {¶ 3} Moreover, the prison officials established that permitting Dehler to
inspect the requested records might have unreasonably interfered with the
                             SUPREME COURT OF OHIO




discharge of their duties. See State ex rel. Dehler v. Spatny, 127 Ohio St. 3d 312,
2010-Ohio-5711, ___ N.E.2d ___, ¶ 5, citing State ex rel. Natl. Broadcasting Co.,
Inc v. Cleveland (1988), 38 Ohio St. 3d 79, 81, 526 N.E.2d 786, and Briscoe v.
Ohio Dept. of Rehab. & Corr., Franklin App. No. 02AP-1109, 2003-Ohio-3533, ¶
16 (“With respect to penal institutions, prison administrators must be accorded
deference in adopting * * * policies and practices to preserve internal order and to
maintain institutional security”).
       {¶ 4} Finally, notwithstanding Dehler’s contentions to the contrary, R.C.
149.43(C)(1) does not permit stacking of statutory damages based on what is
essentially the same records request. No windfall is conferred by the statute. See
R.C. 149.43(C)(1) (an “award of statutory damages should not be construed as a
penalty, but as compensation for injury arising from lost use of the requested
information”).
       {¶ 5} Therefore, Dehler failed to establish his entitlement to an award of
statutory damages in his public-records mandamus case, and we affirm the
judgment denying the award.
                                                                Judgment affirmed.
       PFEIFER, LUNDBERG STRATTON, O’CONNOR, O’DONNELL, LANZINGER, and
CUPP, JJ., concur.
       BROWN, C.J., dissents.
                               __________________
       BROWN, C.J., dissenting.
       {¶ 6} I respectfully dissent from the judgment affirming the denial of an
award of statutory damages to appellant, inmate Lambert Dehler, in his public-
records mandamus case.
       {¶ 7} In this appeal, Dehler asserts that the court of appeals erred in
refusing to award him statutory damages. The court of appeals granted a writ of
mandamus to compel appellees to provide access to the requested prison library




                                         2
                               January Term, 2010




records, but it denied Dehler’s request for statutory damages because unrelated
records requests that were the subject of a separate mandamus action by Dehler
had been held by the court to lack merit.
       {¶ 8} For the following reasons, the court of appeals erred in refusing to
award Dehler $1,000 in statutory damages in accordance with R.C. 149.43(C)(1).
       {¶ 9} First, the court of appeals granted a writ of mandamus to compel
appellees to immediately satisfy Dehler’s request for prison library records. As
the court of appeals itself determined, Dehler “submitted a proper written request
for public records,” appellees “failed to perform their legal duties under R.C.
149.43(B) to provide access to those records,” and appellees’ “improper refusal to
satisfy the ‘library’ request continued longer than a period of ten days.” State ex
rel. Dehler v. Kelly, Trumbull App. No. 2009-T-0084, 2010-Ohio-3053, ¶ 43.
Appellees did not appeal from the court of appeals’ judgment granting the writ.
Thus, we cannot consider their claims insofar as they suggest that Dehler was not
entitled to the requested records because, inter alia, Dehler did not proffer
prepayment for copies. See State ex rel. Worrell v. Ohio Police & Fire Pension
Fund, 112 Ohio St. 3d 116, 2006-Ohio-6513, 858 N.E.2d 380, ¶ 9, fn. 1
(“Appellees did not appeal the court’s issuance of a limited writ, so we do not
consider the propriety of the court of appeals’ holding that the board had a duty to
issue a decision stating the basis for its denial”). Instead, in the absence of a
timely cross-appeal by appellees from the granting of the writ, we must
necessarily presume the propriety of the issuance of the writ in our determination
of whether the court of appeals erred in denying Dehler’s request for statutory
damages.
       {¶ 10} Second, “R.C. 149.43(C)(1) provides for statutory damages of
$100 for each business day during which the public office failed to comply with
the public-records law, up to a maximum of $1,000,” and because more than ten
business days have elapsed from the date Dehler filed this mandamus action and



                                            3
                             SUPREME COURT OF OHIO




he still has not been provided access to the requested records, the $1,000
maximum award is applicable. State ex rel. Doe v. Smith, 123 Ohio St. 3d 44,
2009-Ohio-4149, 914 N.E.2d 159, ¶ 45.
       {¶ 11} Third, nothing in R.C. 149.43(C)(1) authorizes a court to deny or
reduce an award of statutory damages based on the court of appeals’ stated basis
of a lack of merit for a different public-records request that is the subject of a
separate public-records mandamus case instituted by the same relator. Rather, the
focus for denying or reducing an otherwise mandatory award of statutory
damages to a prevailing party in a public-records mandamus case is on the
conduct of the public-records custodians that constitutes a failure to comply with
R.C. 149.43(B) in that case and not in a separate public-records mandamus case.
R.C. 149.43(C)(1)(a) and (b). The court of appeals thus erred in denying Dehler’s
request for statutory damages based on the purported impropriety of his records
request in State ex rel. Dehler v. Spatny, 11th Dist. No. 2009-T-0075, 2010-Ohio-
3052, a separate mandamus case.
       {¶ 12} Fourth, the court of appeals also erred in relying on the supposed
overbreadth of Dehler’s records request in Spatny because, as I note in my
separate opinion in Dehler’s appeal from the court of appeals’ judgment in that
case, his request for prison quartermaster records at TCI was not overbroad. State
ex rel. Dehler v. Spatny, 127 Ohio St. 3d 312, 2010-Ohio-5711, __ N.E.2d __
(Brown, C.J., dissenting).
       {¶ 13} Finally, this interpretation of R.C. 149.43(C)(1) is supported by its
plain language and our duties to “construe the Public Records Act liberally in
favor of broad access and resolve any doubt in favor of disclosure of public
records.” State ex rel. Rocker v. Guernsey Cty. Sheriff’s Office, 126 Ohio St. 3d
224, 2010-Ohio-3288, 932 N.E.2d 327, ¶ 6.
       {¶ 14} Therefore, because the court of appeals erred in not awarding
Dehler $1,000 in statutory damages, reversal of the judgment is required. Thus, I




                                        4
                               January Term, 2010




dissent from the judgment affirming the court of appeals’ denial of statutory
damages.
                             __________________
       Lambert Dehler, pro se.
       Richard Cordray, Attorney General, and Ashley D. Rutherford, Assistant
Attorney General, for appellees.
                           ______________________




                                       5